 



Exhibit 10.14
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into in
Chelmsford, Massachusetts by and between Brooks Automation, Inc., a Delaware
corporation (the “Company”) and Robert J. Lepofsky (the “Executive”), as of
September 30, 2007.
RECITALS
     1. The Company desires to employ Executive upon the terms and conditions
set forth herein.
     2. In consideration of Executive’s employment as provided herein and the
Indemnification Agreement attached hereto as Exhibit A, the Executive has
entered into the Executive Invention, Nondisclosure, Non-Competition and
Non-Solicitation Agreement attached hereto as Exhibit B (the “Non-Competition
Agreement”).
     For and in consideration of the mutual promises, terms, provisions and
conditions contained in this Agreement, the parties hereby agree as follows:
1. Duties. Subject to the terms of this Agreement, the Company shall employ
Executive as the President and Chief Executive Officer of the Company. Executive
shall report to and be subject to the general supervision and direction of the
Board of Directors of the Company (the “Board of Directors”). Executive shall
perform the duties of such office as are provided for in the by-laws of the
Company, such duties as are consistent with the position of President and Chief
Executive officer, and such duties as may be assigned by the Board of Directors.
2. At-Will Employment. Executive and Company contemplate that Executive’s
employment term shall commence on October 1, 2007, and end on September 30,
2009. Notwithstanding the foregoing, but subject to the terms of this Agreement,
either party may, with ninety (90) days notice, terminate Executive’s employment
at any time (the actual period of Executive’s employment with the Company is
referred to herein as the “Employment Term”).
3. Other Activities. Subject to the terms and conditions of the Non-Competition
Agreement, Executive may serve on corporate, civic, charitable boards or
committees, fulfill speaking engagements, teach at educational institutions or
manage personal investments; provided that such activities do not individually
or in the aggregate interfere or conflict with the performance of his duties or
obligations under this Agreement. If Executive desires to participate as a
member of any other public company’s board of directors other than those on
which he serves as of the date of this Agreement, then he shall submit the
proposed board opportunity in advance for approval to the Nominating and
Governance Committee of the Board of Directors.

4. Performance. During the Employment Term, Executive shall use his business
judgment, skill and knowledge for the advancement of the Company’s interests and
to discharge his duties and responsibilities hereunder. Executive shall perform
and

 



--------------------------------------------------------------------------------



 



discharge, faithfully, diligently and to the best of his ability, his duties and
responsibilities hereunder. Subject to Section 3 hereof, Executive shall devote
substantially all of his working time and efforts to the business and affairs of
the Company.
5. Compensation and Benefits.
     5.1. Base Salary. As consideration for Executive’s services performed
during the Employment Term, the Company agrees to pay Executive a base salary of
$650,000 per year (the “Base Salary”) payable in accordance with the normal
payroll practices of the Company for its executives and subject to federal and
state tax withholding. The Base Salary shall be reviewed annually (consistent
with the normal review of senior executives of the Company which typically
occurs in January) by the Human Resources and Compensation Committee of the
Board of Directors (the “Compensation Committee”) and adjusted as determined by
the Compensation Committee (the Base Salary as adjusted from time to time shall
be referred to as the “Current Base Salary”).
     5.2. Annual Management Bonus. During the Employment Term, Executive shall
be eligible to receive cash bonuses each year from the Company as determined by
the Compensation Committee (the “Annual Management Bonus”). The Annual
Management Bonus shall be based upon performance criteria, specific goals, and
performance evaluation as determined by the Compensation Committee. Executive’s
achievement of his target performance goals for each fiscal year will result in
a payment of 100% of Current Base Salary, with potential payouts ranging from 0%
to 200% of Current Base Salary based upon actual performance. It is anticipated
that the Compensation Committee will use its negative discretion to reduce any
otherwise earned payment in excess of 100% of Current Base Salary to 100% of
Current Base Salary absent extraordinary performance as determined by the
Committee.
     5.3. Performance-Based Equity Award. As soon as practicable following
Executive’s commencement of employment with the Company, the Company will grant
to Executive a restricted stock award of 300,000 shares of the Company’s common
stock (the “Performance-Based Equity Award”). The Performance-Based Equity Award
will vest based upon the satisfaction of three performance criteria (total
shareholder return — i.e change in average trailing fifteen trading day share
price plus accumulated dividends, pre-tax operating income from continuing
operations (excluding special income/charges such as patent settlements), and
pre-tax return on shareholder equity — i.e. pre-tax income divided by
stockholder equity expressed as a percentage) (collectively, the “Performance
Factors”) and a continuing employment requirement. Vesting of the
Performance-Based Equity Award will be measured as of September 30, 2008, and
again as of September 30, 2009, (each, a “Measurement Date”). The aggregate net
percentage increase in each of the three Performance Factors for the Company’s
fiscal year that includes the Measurement Date (taking into account for this
purpose any percentage decrease that may occur in any of the Performance
Factors) shall be multiplied by the total number of shares of the
Performance-Based Equity Award that are not vested determined immediately prior
to the relevant Measurement Date to determine the number of shares that vest as
of the Measurement Date. Executive must also be employed by the Company

 



--------------------------------------------------------------------------------



 



on the Measurement Date to vest in any earned portion of the award. For example,
if for the Company’s fiscal year ending September 30, 2008, the Company’s
pre-tax operating income increased by 9%, its return on shareholder equity
increased by 10%, and total shareholder return increased by 51%, Executive would
vest in 70% of the Performance-Based Equity Award (i.e., in 210,000 shares).
Notwithstanding the foregoing, the Compensation Committee may exercise its
discretion to vest all or a part of any otherwise unvested portion of the
Performance-Based Equity Award at any time if such acceleration is in the best
interests of the Company.
     5.4. Sign-On Award. As soon as practical following Executive’s commencement
of employment with the Company, the Company will grant Executive a restricted
stock award of 50,000 shares of the Company’s common stock (the “Sign-On Award”.
     5.5. Benefits. During the Employment Term, Executive shall be eligible for
participation in and shall receive all benefits available under the Brooks
Automation, Inc. 401(k) Plan, and the Company’s welfare benefit plans,
practices, policies and programs (including disability, salary continuance,
group life, accidental death and travel accident insurance plans and programs)
normally available to other senior executives. Notwithstanding the foregoing,
Executive shall not be entitled to any severance benefits from the Company
regardless of the circumstances of his termination or any provision to the
contrary contained in any Company plan, program, or arrangement, unless the
Compensation Committee expressly provides otherwise.
     5.6. Charitable Matching Contribution Benefit. The Company shall make
contributions from its general assets to eligible charitable organizations to
match, dollar for dollar, the contributions made by Executive (the “Charitable
Matching Contribution Benefit”). This matching contribution arrangement shall be
in effect for each of the Company’s next seven (7) fiscal years beginning on
October 1, 2007, regardless of whether Executive is then employed by the
Company. The maximum contribution of Executive that may be matched by the
Company is $100,000 per Company fiscal year. Executive’s and the Company’s
charitable contributions shall be made within the fiscal year to which they
relate and any unused amounts shall not carry over from year to year. Eligible
charities for purposes of this benefit are those that are cultural, educational,
social, medical, or health related, and have demonstrated to the satisfaction of
the Company that they are exempt from federal income tax under Section 501(c)(3)
of the Internal Revenue Code (the “Code”) and qualify as charities to which
individuals may make deductible contributions under Section 170(c)(2) of the
Code, but does not include religious organizations and their affiliates (except
colleges and universities) or organizations which the Compensation Committee
determines would promote interests inconsistent with the best interests of the
Company.
     5.7. Post-Retirement Medical Benefit. Upon Executive’s retirement from the
Company on or after September 30, 2009, or earlier with the permission of the
Board (collectively, “Retirement”), Executive, his spouse, and any dependents,
will be provided with coverage for medical benefits until the later of his death
or the spouse’s death (“Post-Retirement Medical Benefit”). Except as provided
below, such Post-Retirement

 



--------------------------------------------------------------------------------



 



Medical Benefit will be provided at the same coverage levels to Executive, his
spouse, and any dependents as may be provided by the Company from time to time
to actively employed senior executives of the Company. If reasonably
practicable, such medical coverage shall be provided under the terms and
conditions of the Company’s medical plan generally applicable to actively
employed senior executives of the Company. To the extent that such medical
coverage cannot be so provided under the terms and conditions of the Company’s
medical plan generally applicable to actively employed senior executives of the
Company, the Company shall arrange to provide Executive, his spouse, and any
dependents with comparable medical coverage under a mutually acceptable
arrangement with a third party provider such as Blue Cross Blue Shield, a health
maintenance organization, or a private insurance company. In either case, such
medical coverage shall be provided by the Company by making a cash payment to
Executive on the first day of each month that is sufficient (determined on a net
after-tax basis) for Executive to pay to the Company or the third party
provider, as the case may be, the then-current cost of the medical coverage for
such month. In connection with providing the Post-Retirement Medical Benefit, at
age 65, or whenever Medicare is available, Medicare will become the primary
insurance and the Company will provide supplemental medical coverage so that the
resulting medical coverage is comparable to the medical coverage of actively
employed senior executives of the Company. When Medicare benefits are in effect,
the Company will make a cash payment to Executive on the first day of each month
that is sufficient (determined on a net after-tax basis) for Executive to pay
his Medicare Parts B and D premiums, and, if necessary for comparability
purposes any Company or third party provider premiums, including Medicare
supplemental (Medigap) insurance premiums.
     5.8. Office Assistance Benefit. Upon Executive’s Retirement from the
Company, the Company will provide Executive with access to an executive
assistant for secretarial support services including answering and returning
telephone calls, faxing materials, forwarding personal mail and email, and other
matters customary for retiring chief executive officers of similar public
companies through December 31, 2010 (the “Office Assistance Benefit”).
     5.9. Business Expenses. Executive shall be entitled to receive prompt
reimbursement during the Employment Term for all reasonable employment-related
expenses incurred or paid by him in the performance of his services, subject to
reasonable substantiation and documentation.
6. Termination Events.
     6.1. Death/Long-Term Disability. This Agreement shall terminate and any and
all rights and obligations of the Company and Executive hereunder shall cease
and be completely void except as specifically set forth in this Agreement, upon
the death or Long-Term Disability (as defined below) of Executive.
          6.1.1. Long-Term Disability. For purposes of this Agreement,
“Long-Term Disability” shall mean that Executive is determined to be totally and
permanently disabled for purposes of the Company’s long-term disability plan.

 



--------------------------------------------------------------------------------



 



     6.2. Termination by the Company. At the election of the Company, this
Agreement shall terminate and any and all rights and obligations of the Company
and Executive hereunder shall cease and be completely void except as
specifically set forth in this Agreement, upon the earliest to occur of the
following: (i) the termination of Executive by the Company with Cause (as
defined below) under this Agreement and delivery of written notice in accordance
with Sections 6, 7 and 13 or, (ii) the termination of Executive by the Company
without Cause upon delivery of written notice in accordance with Sections 6, 7
and 13.
          6.2.1. Cause. For purposes of this Agreement, “Cause” shall mean the
occurrence of any of the following events during the Employment Term:
(i) Executive’s conviction of, or the entry of a plea of guilty or nolo
contendere to, any felony;
(ii) fraud, embezzlement, or similar act of dishonesty against the Company;
(iii) Executive’s willful failure or refusal to perform the duties assigned to
him under this Agreement or to follow written lawful instructions of the Board;
(iv) Executive being found liable in any SEC or other civil or criminal
securities law action, or entering any cease and desist order with respect to
such action (regardless of whether or not he admits or denies liability); or
(v) A material breach of this Agreement or the agreements referenced herein by
Executive.
     6.3. Termination by Executive. At the election of Executive, this Agreement
shall terminate and any and all rights and obligations of the Company or
Executive hereunder shall cease and be completely void except as specifically
set forth in this Agreement, upon the Executive’s resignation upon delivery of
written notice in accordance with Section 13.
     6.4. Termination Date. The term “Termination Date” shall mean if the
Executive’s services are terminated (A) by his death, then the date of his
death, or (B) by his Long-Term Disability, then 180 days from the date of
initial disability, or (C) for any other reason, then the date on which such
termination is to be effective pursuant to the notice of termination to be given
by the party terminating the employment relationship.
7. Effect of Termination.
     7.1. Termination for Death or Disability. It is expressly acknowledged and
agreed that if Executive’s employment shall be terminated due to Executive’s
death or Long-Term Disability, all of the obligations under Sections 1 through 5
of the Company and Executive shall cease except that the Company shall pay, or
provide the following

 



--------------------------------------------------------------------------------



 



benefits, to Executive or his heirs, executors or administrators as applicable,
without further recourse or liability to the Company:

  (i)   an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;     (ii)   an amount equal to the prorata
Annual Management Bonus for the completed portion of the current annual pay
period where the total Annual Management Bonus is determined in accordance with
Section 5.2;     (iii)   an amount equal to the value of Executive’s vacation
accrued as of the Termination Date;     (iv)   if termination is due to
Executive’s Long-Term Disability, the Charitable Matching Contribution Benefit
described in Section 5.6;     (v)   the Post-Retirement Medical Benefit
described in Section 5.7; and     (vi)   any vested accrued benefits under the
Company’s tax-qualified retirement plans in which Executive may be a
participant, any right to convert group insurance benefits to an individual
insurance policy at Executive’s expense, the right to purchase group health plan
continuation coverage to age 65 at Executive’s expense pursuant to the terms and
conditions of Executive’s prior employment with Helix Technology Corporation,
and any vested shares of Company stock due in accordance with the terms and
conditions of the Performance-Based Equity Award and the Sign-On Award.

     7.2. Retirement and Termination by the Company.
          7.2.1. Termination by the Company for Cause. It is expressly
acknowledged and agreed that if Executive is terminated by the Company for
Cause, all of the obligations under Sections 1 through 5 of the Company and
Executive shall cease except that the Company shall pay immediately after the
Termination Date the following amounts to Executive without further recourse or
liability to the Company:

  (i)   an amount equal to the sum of Executive’s Current Base Salary earned
through the Termination Date;     (ii)   an amount equal to the value of
Executive’s accrued but unused vacation as of the Termination Date; and    
(iii)   any vested accrued benefits under the Company’s tax-qualified retirement
plans in which Executive is a participant, any right to convert group insurance
benefits to an individual insurance policy at Executive’s expense, the right to
purchase group health plan

 



--------------------------------------------------------------------------------



 



      continuation coverage under COBRA at Executive’s expense, and the right to
purchase group health plan continuation coverage to age 65 at Executive’s
expense pursuant to the terms and conditions of Executive’s prior employment
with Helix Technology Corporation.

          7.2.2. Retirement; Termination By the Company Without Cause. It is
expressly acknowledged and agreed that upon Executive’s Retirement, or if
Executive’s employment shall be terminated by the Company for any reason other
than for Cause, all of the obligations under Sections 1 through 5 of the Company
and Executive shall cease except that the Company shall pay, or provide the
following benefits, to Executive without further recourse or liability to the
Company:

  (i)   an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;     (ii)   an amount equal to the prorata
Annual Management Bonus for the completed portion of the current annual pay
period where the total Annual Management Bonus is determined in accordance with
Section 5.2;     (iii)   an amount equal to the value of Executive’s accrued but
unused vacation as of the Termination Date;     (iv)   the Charitable Matching
Contribution Benefit described in Section 5.6;     (v)   the Post-Retirement
Medical Benefit described in Section 5.7;     (vi)   the Office Assistance
Benefit described in Section 5.8; and     (vii)   any vested accrued benefits
under the Company’s tax-qualified retirement plans in which Executive may be a
participant, any right to convert group insurance benefits to an individual
insurance policy at Executive’s expense, the right to purchase group health plan
continuation coverage under COBRA at Executive’s expense, the right to purchase
group health plan continuation coverage to age 65 at Executive’s expense
pursuant to the terms and conditions of Executive’s prior employment with Helix
Technology Corporation, and any vested shares of Company stock due in accordance
with the terms and conditions of the Performance-Based Equity Award and the
Sign-On Award.

     7.3. Termination by Executive. It is expressly acknowledged and agreed that
if Executive’s employment shall be terminated because Executive resigns prior to
September 30, 2009 (other than for his Retirement), all of the obligations under
Sections 1 through 5 of the Company and Executive shall cease except that the
Company shall

 



--------------------------------------------------------------------------------



 



pay, or provide the following benefits, to Executive without further recourse or
liability to the Company:

  (i)   an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;     (ii)   an amount equal to the prorata
Annual Management Bonus for the completed portion of the current annual pay
period where the total Annual Management Bonus is determined in accordance with
Section 5.2;     (iii)   an amount equal to the value of Executive’s accrued but
unused vacation as of the Termination Date; and     (iv)   any vested accrued
benefits under the Company’s tax-qualified retirement plans in which Executive
is a participant, any right to convert group insurance benefits to an individual
insurance policy at Executive’s expense, the right to purchase group health plan
continuation coverage under COBRA at Executive’s expense, the right to purchase
group health plan continuation coverage to age 65 at Executive’s expense
pursuant to the terms and conditions of Executive’s prior employment with Helix
Technology Corporation, and any vested shares of Company stock due in accordance
with the terms and conditions of the Performance Based Equity Award and the
Sign-On Award.

     7.4. 280G. In the event that Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code, or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments would be subject to the tax imposed by
Section 4999 of the Code (together with any similar tax that may hereafter be
imposed by any taxing authority, the “Excise Tax”), then the Company shall pay
to Executive prior to the time that the Excise Tax is due (but within the same
calendar year) an additional amount which, after the imposition of all income
and excise taxes and interest and penalties thereon, is equal to the Excise Tax
on the Company Payments. The determination of whether the Company Payments would
be subject to the Excise Tax shall be made by an independent accounting firm or
independent benefits consulting firm selected by the Company.
     7.5. Forfeiture and Clawback. If the Company is required to prepare an
accounting restatement due to material noncompliance of the Company, as a result
of the misconduct or gross negligence of Executive, with any financial reporting
requirement under the United States securities laws, or under Section 304 of the
Sarbanes-Oxley Act of 2002, then, in addition to any penalty prescribed by
Section 304, Executive shall

 



--------------------------------------------------------------------------------



 



forfeit or repay to the Company, as the case may be, all of the following: any
Annual Management Bonus paid in the twelve (12) month period following the date
of the first public issuance or filing with the SEC of the deficient financial
document, any gain on the sale of Company securities during that same period,
any shares received during that same period upon exercise or vesting of any
equity-based award granted by the Company to Executive (including the
Performance-Based Equity Award and the Sign-On Award), the right to receive the
benefits described in Sections 5.6, 5.7, and 5.8 of this Agreement, and any
unvested and/or unexercised equity-based incentive awards (including the
Performance-Based Equity Award and the Sign-On Award).
8. Non-Competition Agreement. Any and all payment and benefits to be provided by
the Company are and shall be specifically conditioned upon Executive’s execution
of and full compliance with all elements of the Non-Competition Agreement
attached as Exhibit B to this Agreement.
9. Assignment. Neither the Company nor Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party; provided, however, that the Company
may assign its rights and obligations under this Agreement without the consent
of Executive if the Company shall hereafter effect a reorganization, consolidate
with, or merge with or into any other entity or transfer all or substantially
all of its properties or assets to any other person or entity. This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, executors, administrators, heirs and permitted
assigns.
10. Indemnification. Executive shall execute the Indemnification Agreement
attached as Exhibit A to this Agreement.
11. Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement by any other party will not operate or be construed as a waiver of any
other or subsequent breach by such other party.
12. Severability. The parties agree that each provision contained in this
Agreement shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses herein. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity or subject, such provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the extent compatible with the applicable law.
13. Notices. Any notice or other communication in connection with this Agreement
shall be deemed to be delivered if in writing, addressed as provided below and
actually delivered at said address:
     If to Executive, to him at his last known address as set forth in the
Company’s payroll records.
     If to the Company, to it at the following address:

 



--------------------------------------------------------------------------------



 



Brooks Automation, Inc.
15 Elizabeth Drive
Chelmsford, MA 01824
Attn: General Counsel
     or to such other person or address as to which either party may notify the
other in accordance with this Section 13.
14. Applicable Law; Venue; Waiver of Jury Trial. This Agreement shall be
interpreted and construed in accordance with the laws of the Commonwealth of
Massachusetts, without reference to conflicts of law rules, and without regard
to its location of execution or performance. Jurisdiction and venue for any
claim or cause of action arising under this Agreement shall be exclusively in
the courts located in Middlesex County, Massachusetts. EACH PARTY WAIVES ITS
RIGHT TO A JURY TRIAL IN ANY COURT ACTION ARISING BETWEEN THE PARTIES, WHETHER
UNDER THIS AGREEMENT OR OTHERWISE RELATED TO THIS AGREEMENT, AND WHETHER MADE BY
CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR OTHERWISE. THE AGREEMENT OF EACH PARTY
TO WAIVE ITS RIGHT TO A JURY TRIAL WILL BE BINDING ON ITS BENEFICIARIES,
PERSONAL REPRESENTATIVES, HEIRS, SUCCESSORS, AND ASSIGNS.
15. Remedies. Executive acknowledges that a breach of any of the promises or
agreements contained herein could result in irreparable and continuing damage to
the Company for which there may be no adequate remedy at law, and the Company
shall be entitled to seek injunctive relief and/or a decree for specific
performance, and such other relief as may be proper (including monetary damages
if appropriate).
16. Integration. This Agreement, the Non-Competition Agreement attached as
Exhibit B hereto, and the Indemnification Agreement attached as Exhibit A
hereto, unless otherwise provided herein, form the entire agreement between the
parties hereto with respect to the subject matter contained in this Agreement
and shall supersede all prior agreements, oral discussions, promises and
representations regarding employment, compensation, severance or other payments
contingent upon termination of employment, whether in writing or otherwise.
17. Absence of Conflicting Obligations. Executive represents that he is not
bound by any agreement or any other existing or previous business relationship
which conflicts with or prevents the full performance of his duties and
responsibilities under this Agreement. Executive further represents that his
obligations under or in consideration with this Agreement do not breach and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by him.
18. Taxes. Except as expressly provided under Section 5.7 and Section 7.4, any
payments provided for hereunder shall be paid net of any applicable tax
withholding required under federal, state or local law. The Company and
Executive intend that the benefits and payments described in this Agreement
shall be exempt from, or comply with, the requirements of Section 409A of the
Code (“Section 409A”), Notwithstanding

 



--------------------------------------------------------------------------------



 



that intent, if the Committee determines that any benefit or payment under this
Agreement is, or may reasonably be expected to be, in violation of Section 409A,
then such benefit shall be provided and such payment shall be made in a manner
that complies with Section 409A and the regulations and other guidance issued
pursuant to Section 409A and shall be amended accordingly by the Committee. Any
benefit or payment that constitutes the payment of nonqualified deferred
compensation under Section 409A (after taking into account any applicable
exemptions) which is payable to Executive upon “Separation from Service” as
defined for purposes of Section 409A shall not commence to be paid prior to the
date that is six (6) months and one day after Executive separates from service.
The Company shall in no event be obligated to indemnify the Executive for any
taxes, interest, or penalties that may be assessed by the IRS pursuant to
Section 409A of the Code.
19. Survival. Notwithstanding any provisions of this Agreement to the contrary,
the obligations of Executive and the Company pursuant to Sections 6 through 20
hereof shall each survive termination of this Agreement.
20. Effect of Headings. Any title of a section heading contained herein is for
convenience of reference only, and shall not affect the meaning of construction
or any of the provisions hereof.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands, as of
the date first above written.

            EXECUTIVE
      /s/ Robert J. Lepofsky       Robert J. Lepofsky        BROOKS AUTOMATION,
INC.
      By:   /s/ A. Clinton Allen         A. Clinton Allen
Chairman of the Human Resources and
Compensation Committee of the Board
of Directors     

 